Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 1 of 9 PageID: 14



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

WALTER WASHINGTON,                :
                                  :     CIV. NO. 20-1607 (RMB-KMW)
                 Plaintiff        :
                                  :
     v.                           :           OPINION
                                  :
WARDEN DAVID KELSEY,              :
et al.,                           :
                                  :
                 Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Walter Washington, a pretrial detainee incarcerated

in the Atlantic County Justice Facility in Mays Landing, New

Jersey, filed this civil rights action on February 14, 2020.

(Compl., Dkt. No. 1.) Plaintiff submitted an application to proceed

in forma pauperis (“IFP”) under 28 U.S.C. § 1915. (IFP App., Dkt.

No. 1-2.) 28 U.S.C. § 1915(a) provides, in relevant part,

           (a)(1) Subject to subsection (b), any court of
           the   United    States   may   authorize   the
           commencement   …   of  any   suit   …  without
           prepayment of fees … by a person who submits
           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees …. Such affidavit
           shall state the nature of the action, defense
           or appeal and affiant's belief that the person
           is entitled to redress.

           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 2 of 9 PageID: 15



             equivalent) for the prisoner for the 6-month
             period immediately preceding the filing of the
             complaint or notice of appeal, obtained from
             the appropriate official of each prison at
             which the prisoner is or was confined.

Plaintiff did not submit his certified prisoner trust account

statement, as required by statute.

     The     Court   will   administratively           terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,    he   must    pay     the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

For the reasons discussed below, the Court would dismiss the

complaint without prejudice upon screening.



1 U.S.D.C.    District      of   New    Jersey    Local    Civil    Rule     54.3(a)
provides:

             Except as otherwise directed by the Court, the
             Clerk shall not be required to enter any suit,
             file any paper, issue any process or render
             any other service for which a fee is
             prescribed by statute or by the Judicial
             Conference of the United States, nor shall the
             Marshal be required to serve the same or
             perform any service, unless the fee therefor
             is paid in advance. The Clerk shall receive
             any such papers in accordance with L.Civ.R.
             5.1(f).


                                         2
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 3 of 9 PageID: 16



I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 4 of 9 PageID: 17



matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff, a pretrial detainee, asserts jurisdiction under 42

U.S.C. § 1983 for alleged violations of his Constitutional rights.

(Compl., ¶4, Dkt. No. 1.) The Court accepts the factual allegations
                                     4
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 5 of 9 PageID: 18



in the complaint as true for purposes of screening the complaint.

While confined in the Atlantic County Justice Facility, Plaintiff

alleges Warden David Kelsey contracted with the company Aramark to

provide inmates with the lowest grade of processed food which lacks

nutrition and is high in sugar and sodium. (Compl., ¶4, Dkt. No.

1.) Plaintiff alleges he is on a special diet and the food he is

served    is    detrimental   to   his       high   blood    pressure   and   high

cholesterol. (Id.) Plaintiff further alleges that the canteen is

likewise stocked       with   foods   high     in   sodium    and   sugar.    (Id.)

Plaintiff seeks injunctive relief. (Id., ¶5.)

     B.        Section 1983 Claims

     Plaintiff asserts jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

               Every person who, under color of any statute,
               ordinance, regulation, custom, or usage, of
               any State or Territory ... subjects, or causes
               to be subjected, any citizen of the United
               States or other person within the jurisdiction
               thereof to the deprivation of any rights,
               privileges, or immunities secured by the
               Constitution and laws, shall be liable to the
               party injured in an action at law, suit in
               equity, or other proper proceeding for
               redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,
                                         5
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 6 of 9 PageID: 19



487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

       The Fourteenth Amendment’s Due Process Clause governs the

conditions of confinement for pretrial detainees. Bell v. Wolfish,

441 U.S. 520, 535 (1979); Hubbard v. Taylor, 399 F.3d 150, 166 (3d

Cir. 2005). The Constitution requires that inmates be provided

with basic human needs, including a diet that provides “adequate

nutrition.” Duran v. Merline, 923 F. Supp. 2d 702, 719-20 (D.N.J.

2013). A prison diet has been found to violate the Constitution

where it poses an “immediate danger to the health and wellbeing of

the inmates who consume it[.]” Alpheaus v. Camden Cty. Corr.

Facility, No. 17-0180 (JBS-AMD), 2017 WL 2363001, at *10 (D.N.J.

May 31, 2017) (quoting Duran, 923 F. Supp. 2d at 720).

       “[T]he   objective     component”      of   a   Fourteenth       Amendment

conditions of confinement claim, “requires an inquiry into whether

“the    deprivation    [was]       sufficiently    serious.”      Stevenson    v.

Carroll, 495 F.3d 62, 68 (3d Cir. 2007) “Objectively, ‘[w]hether

the    deprivation    of    food     falls    below    this   [constitutional]

threshold depends on the amount and duration of the deprivation.’”

Duran, 932 F. Supp. 2d at 720 (quoting Berry v. Brady, 192 F.3d

504, 507 (5th Cir. 1999)). Furthermore, prison officials may not

be    held   liable   for   violating    an   inmate’s    right    to   adequate

nutrition unless the inmate shows that the officials acted with a
                                        6
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 7 of 9 PageID: 20



sufficiently culpable state of mind. Stevenson, 495 F.3d at 68

(quoting     Wilson      v.        Seiter,       501    U.S.   294,     298      (1991))

(“Unconstitutional punishment typically includes both objective

and   subjective      components.”)          The       subjective      element     of    a

Fourteenth    Amendment        conditions         of    confinement    claim     may     be

inferred when      the   condition       “is      not     rationally    related    to     a

legitimate      non-punitive          government          purpose,     or   when        the

restriction is excessive in light of that purpose.” Stevenson, 495

F.3d at 68 (quoting Rapier v. Harris, 172 F.3d 999, 1005 (7th Cir.

1999)). A pretrial detainee may also state a Fourteenth Amendment

Due   Process    claim        by    alleging       that    prison     officials     were

deliberately indifferent to his serious medical need. See Parkell

v. Morgan, 682 F. App’x 155, 159-60 (3d Cir. 2017) (Fourteenth

Amendment inadequate medical care claims are analyzed under the

same standard as similar Eighth Amendment claims).

      Plaintiff has not alleged the duration of time that he has

been subjected to nutritionally lacking food nor does he allege

facts describing his “special diet,” such as who prescribed the

diet and how the food served to him failed to meet the requirements

of that diet. For his conditions of confinement claims, Plaintiff

has not alleged sufficient facts for the Court to conclude that

the poor quality of food that he was served is excessive in light

of the legitimate governmental purpose of providing food for
                                             7
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 8 of 9 PageID: 21



pretrial    detainees   or     that   Warden    Kelsey   knew   that    the    food

Plaintiff     was    served    was    inconsistent       with   his     medically

prescribed diet and posed a sufficiently serious risk of harm to

his health.

     Plaintiff’s      claims    for    relief    against    Aramark      and   the

Atlantic    County    Freeholders      are     also   deficient.       Under   the

Fourteenth Amendment, Plaintiff must allege facts showing that

Aramark and the Atlantic County Freeholders had a custom or policy

of serving nutritiously deficient food either for the purpose of

punishment or in a manner that was not rationally related or was

excessive to the legitimate governmental purpose of providing food

for detainees in a county jail. Bell, 441 U.S. at 535; Natale v.

Camden County Correctional Facility, 318 F.3d 575, 583 (2003) (for

government contractor to be liable, it must have had a custom or

policy that caused the constitutional violation); Mora v. Camden

Cnty., Civ. No. 09–4183 (JBS), 2010 WL 2560680, *8 (D.N.J. June

21, 2010) (applying Bell to claim of inadequate nutrition); Duran,

923 F. Supp. 2d at 719 (same). For his Eighth Amendment claim for

deliberate indifference to his serious medical need for a special

diet, Plaintiff has not alleged sufficient facts that Aramark and

the Atlantic County Freeholders were aware of his special diet or

the risks posed to his health by the food he was provided. For



                                        8
Case 1:20-cv-01607-RMB-KMW Document 2 Filed 07/23/20 Page 9 of 9 PageID: 22



these reasons, the Court would dismiss the complaint without

prejudice upon conclusive screening.

III. CONCLUSION

     The   Court   will   administratively     terminate    this   action,

subject to reopening. An appropriate Order follows.



DATE:   July 23, 2020
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     9
